 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

27
28

 

 

HEATHER E. WILLIAMS, Bar #122664
Federal Defender
CHARLES J. LEE, Bar #221057

 

 

Assistant Federal Defender AUG ¢ 9 5 2018

Branch Chief, Fresno Office vat
2300 Tulare Street, Suite.330 . CLERK, U.S. DISTRICT CO
Fresno, California 93721-2226 EASTERN DISTRICT OF CALIFORNIA
Telephone: (559) 487-5561 DEPUTY CLERK

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, Case No. 1:17-cr-00151 SAB

‘Plaintiff, * APPLICATION AND

|
ORDER APPOINTING COUNSEL
vs.

)
.
AYRON SEWAK, ) fri
|
| )
.)
)

- Defendant.

 

Defendant, Ayron Sewak, through the Federal Defender for the Eastern District of
California, hereby requests appointment of counsel for assistance in seeking early termination of
his probation. |

On April 18, 2016, in the ND/CA, San Francisco, Mr. Sewak was charged by Information
with 36 C.F.R. § 1004.23(a)(1) & (a)(2) ~ DUI & DUI>.08%. On August 2, 2016, Mr. Sewak
pled guilty to Count | of the Information. On March 21, 2017, Mr. Sewak was sentenced to 3
years probation, $1,000 fine, and 100 hours of community service. On June 13, 2017, Transfer
of J urisdiction was received in this district from the ND/CA. _

Mr. Sewak is requesting appointment of counsel, and his Financial Affidavit is attached
for the court’s consideration.

DATED: August. 27, 2019 MNet.. Y DZ.

CHARLES J. LEE

Assistant Federal Defender
Branch Chief, Fresno Office

 
 

ORDER

Having satisfied the Court that the defendant is financially unable to retain counsel, the

Court hereby appoints counsel pursuant to 18 U.S.C. § 3006A.

DATED: August 7), 2019 MG, Lf L

HONORABLE iki RA A. McAULIFFE
UNITED STATES MAGISTRATE JUDGE

oO CO NN DN

1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 
